Exhibit 10.2
AMENDMENT TO
EMPLOYMENT AGREEMENT
     THIS AMENDMENT (the “Amendment”) is effective as of December 1, 2009 and
amends the March 31, 2009 Employment Agreement (the “Agreement”) by and between
FIDELITY NATIONAL INFORMATION SERVICES, INC., a Georgia corporation (the
“Company”), and MICHAEL D. HAYFORD (the “Employee”) as follows:
     1. Excise Taxes. Section 10 of the Agreement is replaced in its entirety
with the following:
“Excise Taxes. If any payments or benefits paid or provided or to be paid or
provided to Employee or for Employee’s benefit pursuant to the terms of this
Agreement or otherwise in connection with, or arising out of, employment with
Company or its subsidiaries or the termination thereof (a “Payment” and,
collectively, the “Payments”) would be subject to the excise tax imposed by
Section 4999 of the Code (the “Excise Tax”), then Employee may elect for such
Payments to be reduced to one dollar less than the amount that would constitute
a “parachute payment” under Section 280G of the Code (the “Scaled Back Amount”).
Any such election must be in writing and delivered to Company within thirty
(30) days after the Date of Termination. If Employee does not elect to have
Payments reduced to the Scaled Back Amount, Employee shall be responsible for
payment of any Excise Tax resulting from the Payments and Employee shall not be
entitled to a gross-up payment under this Agreement or any other for such Excise
Tax. If the Payments are to be reduced, they shall be reduced in the following
order of priority: (i) first from cash compensation, (ii) next from equity
compensation, then (iii) pro-rated among all remaining Payments and benefits.
Within each such priority category, payments shall be reduced on a last to be
paid, first reduced basis; provided that if there is a question as to which
Payments within any of the foregoing categories are to be reduced first, the
Payments that will produce the greatest present value reduction in the Payments
with the least reduction in economic value provided to Employee shall be reduced
first. Notwithstanding the order of priority of reduction set forth above, the
Employee may include in the Employee’s election for a Scaled Back Amount a
change to the order of such Payment reduction. The Company shall follow such
revised reduction order, if and only if, the Company, in its sole judgment,
determined such change does not violate the provisions of Code Section 409A.”
     2. Exception to the Amendment. Notwithstanding anything in this Amendment
to the contrary, this Amendment shall not apply, and Section 10 of the Agreement
as in effect before this Amendment shall continue to apply, to any rights with
respect to payments or gross ups previously paid, due or to be due the Employee
under the Agreement as in effect before the Amendment or any other agreement or
arrangement governing the Employee, to the extent (a) the Employee is subject to
the Excise Tax related to “parachute payments” (within the meaning of
Section 280G of the Code) and (b) such parachute payments are “contingent on”
(within the meaning of Section 280G of the Code) the transactions contemplated
by the Merger Agreement.
     3. Definitions and Conflicts. All terms not specifically defined in this
Amendment shall have the same meaning as in the Agreement. In the event of a
conflict between the terms of this Amendment and the Agreement, this Amendment
shall control.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF the parties have executed this Amendment to be effective
as of the date first set forth above.

            FIDELITY NATIONAL INFORMATION SERVICES, INC.
      /s/ Ronald D. Cook       Ronald D. Cook      Corporate Executive Vice
President, Chief Legal Officer and Corporate Secretary          MICHAEL D.
HAYFORD
      /s/ Michael D. Hayford      

2